Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 20170336604, of record).

    PNG
    media_image1.png
    476
    410
    media_image1.png
    Greyscale

Regarding claim 1, Hsu teaches a camera (Figs. 5 or 7, e.g., Fig. 5A, [160-], Tables 12-14; mutatis mutandis, Fig. 7 also teaches all the claim limitations) comprising:
an image sensor (590) having a pixel array, wherein the pixel array includes imaging pixels arranged in rows and columns ([72], CCD, CMOS); and
(as seen in Fig. 5A), 
wherein the lens elements are arranged from widest to narrowest, a rear lens element (560) in the plurality of lens elements being the widest of the lens elements and positioned closest to the image sensor, and a front lens element (510) in the plurality of lens elements being the narrowest lens element positioned farthest from the image sensor.

Regarding claim 2, Hsu further teaches the camera of claim 1, wherein a total track length (TTL) of the lens assembly is less than an x dimension of the columns or a y dimension of the rows of the pixel array (Fig. 7, Table 20, TL/ImgH=1.37, so the ratio of the TTL to diagonal is 0.665, the ratio of TTL to the larger of x and y is smaller than 1).

Regarding claim 3, Hsu further teaches the camera of claim 1, wherein a total track length (TTL) of the lens assembly is less 4 mm (Tables 12-14, TTL=1.62*2.16).

Regarding claim 4, Hsu further teaches the camera of claim 1, wherein each lens element in the plurality of lens elements includes an aspherical lensing surface (Table 13).

Regarding claim 5, Hsu further teaches the camera of claim 1, wherein each lens elements in the plurality of lens elements is rotationally symmetric around a central optical axis, and wherein the lens elements are arranged from largest radius to smallest radius, the rear lens element having the largest radius and the front lens element having the smallest radius (as seen in Fig. 5A).

Regarding claim 6, Hsu further teaches the camera of claim 1, wherein a refractive material of the front lens element consists of plastic (Table 12).

Regarding claim 7, Hsu further teaches the camera of claim 1, wherein each of the lens elements in the plurality of lens elements includes a plastic refractive material (Table 12).

Regarding claim 8, Hsu further teaches the camera of claim 1, wherein the wide FOV of the lens assembly is greater than 130 degrees (Table 12, HFOV=67.7).

Regarding claim 9, Hsu further teaches the camera of claim 1, wherein the image sensor includes a complementary metal-oxide-semiconductor (CMOS) image sensor ([72], CMOS).

Regarding claim 10, Hsu further teaches the camera of claim 1, wherein the front lens element includes a first lensing surface and a second lensing surface, wherein the first lensing surface is aspherical and the second lensing surface is aspherical, the (as seen in Fig. 5A, Table 13).

Regarding claim 11, Hsu further teaches the camera of claim 10, wherein an aperture stop of the lens assembly is approximately co-located with the first lensing surface (500 in Fig. 5A).

Regarding claim 12, Hsu further teaches the camera of claim 1, wherein the lens assembly further includes a second lens element and a third lens element disposed between the second lens element and a fourth lens element, and wherein the fourth lens element is disposed between the third lens element and the rear lens element (as seen in Fig. 5A).

Regarding claim 13, Hsu further teaches the camera of claim 12, wherein the fourth lens element and the rear lens element are configured to correct for field aberration ([41-46], Table 13, being aspheric for each lens surface indicates all the lenses are configured to correct for field aberration).

Regarding claim 14, Hsu further teaches a Head Mounted Display (HMD) (Fig. 14C) comprising:
a display ([77], “display”) configured to provide display light to an eye of a user of the HMD; and
(1401 in Fig. 14C, Figs. 5 or 7, e.g., Fig. 5A, [160-], Tables 12-14) including:
an image sensor (590) having a pixel array, wherein the pixel array includes imaging pixels arranged in rows and columns ([72], CCD, CMOS); and
a lens assembly configured to focus imaging light from a wide field of view (FOV) onto the image sensor, the lens assembly comprising a plurality of lens elements (as seen in Fig. 5A), 
wherein the lens elements are arranged from widest to narrowest, a rear lens element (560) in the plurality of lens elements being the widest of the lens elements and positioned closest to the image sensor, and a front lens element (510) in the plurality of lens elements being the narrowest lens element positioned farthest from the image sensor.

Regarding claim 15, Hsu further teaches the HMD of claim 14, wherein the camera is outward facing and positioned to capture images of an external environment of the HMD (as seen in Fig. 14C).

Regarding claim 16, Hsu further teaches the HMD of claim 14, wherein a total track length (TTL) of the lens assembly is less than an x dimension of the columns or a y dimension of the rows of the pixel array (Table 20, TL/ImgH=1.37, so the ratio of the TTL to diagonal is 0.665, the ratio of TTL to the larger of x and y is smaller than 1).

Regarding claim 17, Hsu further teaches the HMD of claim 14, wherein each lens element in the plurality of lens elements includes an aspherical lensing surface (Table 13).

Regarding claim 18, Hsu further teaches the HMD of claim 14, wherein each lens elements in the plurality of lens elements is rotationally symmetric around a central optical axis, and wherein the lens elements are arranged from largest radius to smallest radius, the rear lens element having the largest radius and the front lens element having the smallest radius (as seen in Fig. 5A).

Regarding claim 19, Hsu further teaches the HMD of claim 14, wherein the wide FOV of the lens assembly is greater than 130 degrees (Table 12, HFOV=67.7).

Regarding claim 20, Hsu further teaches the HMD of claim 14, wherein an aperture stop of the lens assembly is approximately collocated with a first lensing surface of the front lens element (500 in Fig. 5A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234